                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:16-cv-00311-RJC-DCK

UNITED STATES OF AMERICA and              )
THE STATE OF NORTH CAROLINA,              )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )
                                          )                        ORDER
THE CHARLOTTE-MECKLENBURG                 )
HOSPITAL AUTHORITY d/b/a                  )
CAROLINAS HEALTHCARE SYSTEM,              )
                                          )
            Defendant.                    )
_________________________________________ )

                                 FINAL JUDGMENT

       THIS MATTER comes before the Court on Plaintiff United States’ Unopposed

Motion for Entry of Modified Proposed Final Judgment, (Doc. No. 98), and the

parties’ associated briefs and exhibits. WHEREAS, Plaintiffs, the United States of

America and the State of North Carolina (collectively “Plaintiffs”), filed their

Complaint on June 9, 2016; Plaintiffs and Defendant The Charlotte-Mecklenburg

Hospital Authority d/b/a Atrium Health f/k/a Carolinas HealthCare System

(collectively the “Parties”), by their respective attorneys, have consented to the

entry of this Final Judgment without trial or adjudication of any issue of fact or

law;

       AND WHEREAS, this Final Judgment does not constitute any evidence

against or admission by any party regarding any issue of fact or law;
      AND WHEREAS, the Plaintiffs and Defendant agree to be bound by the

provisions of this Final Judgment pending its approval by this Court;

      AND WHEREAS, the essence of this Final Judgment is to enjoin Defendant

from prohibiting, preventing, or penalizing steering as defined in this Final

Judgment;

      NOW THEREFORE, before any testimony is taken, without trial or

adjudication of any issue of fact or law, and upon consent of the parties, it is

ORDERED, ADJUDGED, AND DECREED:

                                 I. JURISDICTION

      The Court has jurisdiction over the subject matter of and each of the Parties

to this action. The Complaint states a claim upon which relief may be granted

against Defendant under Section 1 of the Sherman Act, as amended, 15 U.S.C. § 1.

                                 II. DEFINITIONS

      For purposes of this Final Judgment, the following definitions apply:

      A.     “Benefit Plan” means a specific set of health care benefits and

Healthcare Services that is made available to members through a health plan

underwritten by an Insurer, a self-funded benefit plan, or Medicare Part C

plans. The term “Benefit Plan” does not include workers’ compensation programs,

Medicare (except Medicare Part C plans), Medicaid, or uninsured discount plans.

      B.     “Carve-out” means an arrangement by which an Insurer unilaterally

removes all or substantially all of a particular Healthcare Service from coverage in

a Benefit Plan during the performance of a network-participation agreement.



                                           2
      C.     “Center of Excellence” means a feature of a Benefit Plan that

designates Providers of certain Healthcare Services based on objective quality or

quality-and-price criteria in order to encourage patients to obtain such Healthcare

Services from those designated Providers.

      D.     “Charlotte Area” means Cabarrus, Cleveland, Gaston, Iredell, Lincoln,

Mecklenburg, Rowan, Stanly, and Union counties in North Carolina and Chester,

Lancaster, and York counties in South Carolina.

      E.     “Co-Branded Plan” means a Benefit Plan, such as Blue Local with

Carolinas HealthCare System, arising from a joint venture, partnership, or a

similar formal type of alliance or affiliation beyond that present in broad network

agreements involving value-based arrangements between an Insurer and Defendant

in any portion of the Charlotte Area whereby both Defendant’s and Insurer’s brands

or logos appear on marketing materials.

      F.     “Defendant” means The Charlotte-Mecklenburg Hospital Authority

d/b/a Atrium Health f/k/a Carolinas HealthCare System, a North Carolina hospital

authority with its headquarters in Charlotte, North Carolina; and its directors,

commissioners, officers, managers, agents, and employees; its successors and

assigns; and any controlled subsidiaries (including Managed Health Resources),

divisions, partnerships, and joint ventures, and their directors, commissioners,

officers, managers, agents, and employees; and any Person on whose behalf

Defendant negotiates contracts with, or consults in the negotiation of contracts

with, Insurers. For purposes of this Final Judgment, an entity is controlled by



                                          3
Defendant if Defendant holds 50% or more of the entity’s voting securities, has the

right to 50% or more of the entity’s profits, has the right to 50% or more of the

entity’s assets on dissolution, or has the contractual power to designate 50% or more

of the directors or trustees of the entity. Also for purposes of this Final Judgment,

the term “Defendant” excludes MedCost LLC and MedCost Benefits Services LLC,

but it does not exclude any Atrium Health director, commissioner, officer, manager,

agent, or employee who may also serve as a director, member, officer, manager,

agent, or employee of MedCost LLC or MedCost Benefit Services LLC when such

director, commissioner, officer, manager, agent, or employee is acting within the

course of his or her duties for Atrium Health. MedCostLLC and MedCost Benefits

Services LLC will remain excluded from the definition of “Defendant” as long as

Atrium does not acquire any greater ownership interest in these entities than it has

at the time that this Final Judgment is lodged with the Court.

      G.     “Healthcare Provider” or “Provider” means any Person delivering any

Healthcare Service.

      H.     “Healthcare Services” means all inpatient services (i.e., acute-care

diagnostic and therapeutic inpatient hospital services), outpatient services (i.e.,

acute-care diagnostic and therapeutic outpatient services, including but not limited

to ambulatory surgery and radiology services), and professional services (i.e.,

medical services provided by physicians or other licensed medical professionals) to

the extent offered by Defendant and within the scope of services covered on an in-

network basis pursuant to a contract between Defendant and an Insurer.



                                           4
“Healthcare Services” does not mean management of patient care, such as through

population health programs or employee or group wellness programs.

        I.    “Insurer” means any Person providing commercial health insurance

or access to Healthcare Provider networks, including but not limited to managed-

care organizations, and rental networks (i.e., entities that lease, rent, or otherwise

provide direct or indirect access to a proprietary network of Healthcare Providers),

regardless of whether that entity bears any risk or makes any payment relating to

the provision of healthcare. The term “Insurer” includes Persons that provide

Medicare Part C plans, but does not include Medicare (except Medicare Part C

plans), Medicaid, or TRICARE, or entities that otherwise contract on their behalf.

        J.   “Narrow Network” means a network composed of a significantly

limited number of Healthcare Providers that offers a range of Healthcare Services

to an Insurer’s members for which all Providers that are not included in the

network are out of network.

        K.   “Penalize” or “Penalty” is broader than “prohibit” or “prevent” and is

intended to include any contract term or action with the likely effect of significantly

restraining steering through Steered Plans or Transparency. In determining

whether any contract provision or action “Penalizes” or is a “Penalty,” factors that

may be considered include: the facts and circumstances relating to the contract

provision or action; its economic impact; and the extent to which the contract

provision or action has potential or actual procompetitive effects in the Charlotte

Area.



                                           5
      L.      “Person” means any natural person, corporation, company,

partnership, joint venture, firm, association, proprietorship, agency, board,

authority, commission, office, or other business or legal entity.

      M.      “Reference-Based Pricing” means a feature of a Benefit Plan by which

an Insurer pays up to a uniformly-applied defined contribution, based on an

external price selected by the Insurer, toward covering the full price charged for a

Healthcare Service, with the member being required to pay the remainder. For

avoidance of doubt, a Benefit Plan with Reference-Based Pricing as a feature may

permit an Insurer to pay a portion of this remainder.

      N.      “Steered Plan” means any Narrow Network Benefit Plan, Tiered

Network Benefit Plan, or any Benefit Plan with Reference-Based Pricing or a

Center of Excellence as a component.

      O.      “Tiered Network” means a network of Healthcare Providers for which

(i) an Insurer divides the in-network Providers into different sub-groups based on

objective price, access, and/or quality criteria; and (ii) members receive different

levels of benefits when they utilize Healthcare Services from Providers in different

sub-groups.

      P.      “Transparency” means communication of any price, cost, quality, or

patient experience information directly or indirectly by an Insurer to a client,

member, or consumer.




                                           6
                          III.   APPLICABILITY

      This Final Judgment applies to Defendant, as defined above, and all other

Persons in active concert with, or participation with, Defendant who receive actual

notice of this Final Judgment by personal service or otherwise.

                           IV. PROHIBITED CONDUCT

      A.     The contract language reproduced in Exhibit A is void, and Defendant

shall not enforce or attempt to enforce it. The contract language reproduced in

Exhibit B shall not be used to prohibit, prevent, or penalize Steered Plans or

Transparency, but could remain enforceable for protection against Carve-outs. For

the Network Participation Agreement between Blue Cross and Blue Shield of North

Carolina and Defendant’s wholly-owned subsidiary Managed Health Resources,

effective January 1, 2014, as amended, Defendant shall exclude from the calculation

of total cumulative impact pursuant to Section 6.14 of that agreement any impact to

Defendant resulting from Blue Cross and Blue Shield of North Carolina disfavoring

Defendant through Transparency or through the use of any Steered Plan.

      B.     For Healthcare Services in the Charlotte Area, Defendant will not seek

or obtain any contract provision which would prohibit, prevent, or penalize Steered

Plans or Transparency including:

             1.    express prohibitions on Steered Plans or Transparency;

             2.    requirements of prior approval for the introduction of new

benefit plans (except in the case of Co-Branded Plans); and




                                          7
             3.     requirements that Defendant be included in the most-preferred

tier of Benefit Plans (except in the case of Co-Branded Plans). However,

notwithstanding this Paragraph IV(B)(3), Defendant may enter into a contract with

an Insurer that provides Defendant with the right to participate in the most-

preferred tier of a Benefit Plan under the same terms and conditions as any other

Charlotte Area Provider, provided that if Defendant declines to participate in the

most-preferred tier of that Benefit Plan, then Defendant must participate in that

Benefit Plan on terms and conditions that are substantially the same as any terms

and conditions of any then-existing broad-network Benefit Plan (e.g., PPO plan) in

which Defendant participates with that Insurer. Additionally, notwithstanding

Paragraph IV(B)(3), nothing in this Final Judgment prohibits Defendant from

obtaining any criteria used by the Insurer to (i) assign Charlotte Area Providers to

each tier in any Tiered Network; and/or (ii) designate Charlotte Area Providers as a

Center of Excellence.

      C.     Defendant will not take any actions that penalize, or threaten to

penalize, an Insurer for (i) providing (or planning to provide) Transparency, or (ii)

designing, offering, expanding, or marketing (or planning to design, offer, expand,

or market) a Steered Plan.




                                           8
                             V. PERMITTED CONDUCT

      A.     Defendant may exercise any contractual right it has, provided it does

not engage in any Prohibited Conduct as set forth above.

      B.     For any Co-Branded Plan or Narrow Network in which Defendant is

the most-prominently featured Provider, Defendant may restrict steerage within

that Co-Branded Plan or Narrow Network. For example, Defendant may restrict an

Insurer from including at inception or later adding other Providers to any (i)

Narrow Network in which Defendant is the most-prominently featured Provider, or

(ii) any Co-Branded Plan.

      C.     With regard to information communicated as part of any Transparency

effort, nothing in this Final Judgment prohibits Defendant from reviewing its

information to be disseminated, provided such review does not delay the

dissemination of the information. Furthermore, Defendant may challenge

inaccurate information or seek appropriate legal remedies relating to inaccurate

information disseminated by third parties. Also, for an Insurer’s dissemination of

price or cost information (other than communication of an individual consumer’s or

member’s actual or estimated out-of-pocket expense), nothing in the Final

Judgment will prevent or impair Defendant from enforcing current or future

provisions, including but not limited to confidentiality provisions, that (i) prohibit

an Insurer from disseminating price or cost information to Defendant’s competitors,

other Insurers, or the general public; and/or (ii) require an Insurer to obtain a

covenant from any third party that receives such price or cost information that such



                                            9
third party will not disclose that information to Defendant’s competitors, another

Insurer, the general public, or any other third party lacking a reasonable need to

obtain such competitively sensitive information. Defendant may seek all

appropriate remedies (including injunctive relief) in the event that dissemination of

such information occurs.

                            VI. REQUIRED CONDUCT

      Within fifteen (15) business days of entry of this Final Judgment, Defendant,

through its designated counsel, must notify in writing Aetna, Blue Cross and Blue

Shield of North Carolina, Cigna, MedCost, and UnitedHealthcare, that:

      A.     This Final Judgment has been entered (enclosing a copy of this Final

Judgment) and that it prohibits Defendant from entering into or enforcing any

contract term that would prohibit, prevent, or penalize Steered Plans or

Transparency, or taking any other action that violates this Final Judgment; and

      B.     For the term of this Final Judgment Defendant waives any right to

enforce any provision listed in Exhibit A and further waives the right to enforce any

provision listed in Exhibit B to prohibit, prevent, or penalize Steered Plans and

Transparency.




                                          10
                                 VII. COMPLIANCE

      A.     It shall be the responsibility of the Defendant’s designated counsel to

undertake the following:

             1.     within fifteen (15) calendar days of entry of this Final

Judgment, provide a copy of this Final Judgment to each of Defendant’s

commissioners and officers, and to each employee whose job responsibilities include

negotiating or approving agreements with Insurers for the purchase of Healthcare

Services, including personnel within the Managed Health Resources subsidiary (or

any successor organization) of Defendant;

             2.     distribute in a timely manner a copy of this Final Judgment to

any person who succeeds to, or subsequently holds, a position of commissioner,

officer, or other position for which the job responsibilities include negotiating or

approving agreements with Insurers for the purchase of Healthcare Services,

including personnel within the Managed Health Resources subsidiary (or any

successor organization) of Defendant; and

             3.     within sixty (60) calendar days of entry of this Final Judgment,

develop and implement procedures necessary to ensure Defendant’s compliance

with this Final Judgment. Such procedures shall ensure that questions from any of

Defendant’s commissioners, officers, or employees about this Final Judgment can be

answered by counsel (which may be outside counsel) as the need arises. Paragraph

21.1 of the Amended Protective Order Regarding Confidentiality shall not be

interpreted to prohibit outside counsel from answering such questions.



                                           11
      B.     For the purposes of determining or securing compliance with this Final

Judgment, or any related orders, or determining whether the Final Judgment

should be modified or vacated, and subject to any legally-recognized privilege, from

time to time authorized representatives of the United States or the State of North

Carolina, including agents and consultants retained by the United States or the

State of North Carolina, shall, upon written request of an authorized representative

of the Assistant Attorney General in charge of the Antitrust Division or the

Attorney General for the State of North Carolina, and on reasonable notice to

Defendant, be permitted:

             1.    access during Defendant’s office hours to inspect and copy, or at

the option of the United States, to require Defendant to provide electronic copies of

all books, ledgers, accounts, records, data, and documents in the possession,

custody, or control of Defendant, relating to any matters contained in this Final

Judgment; and

             2.    to interview, either informally or on the record, Defendant’s

officers, employees, or agents, who may have their individual counsel present,

regarding such matters. The interviews shall be subject to the reasonable

convenience of the interviewee and without restraint or interference by Defendant.

      C.     Within 270 calendar days of entry of this Final Judgment, Defendant

must submit to the United States and the State of North Carolina a written report

setting forth its actions to comply with this Final Judgment, specifically describing

(1) the status of all negotiations between Managed Health Resources (or any



                                          12
successor organization) and an Insurer relating to contracts that cover Healthcare

Services rendered in the Charlotte Area since the entry of the Final Judgment, and

(2) the compliance procedures adopted under Paragraph VII(A)(3) of this Final

Judgment.

      D.     Upon the written request of an authorized representative of the

Assistant Attorney General in charge of the Antitrust Division or the Attorney

General for the State of North Carolina, Defendant shall submit written reports or

responses to written interrogatories, under oath if requested, relating to any of the

matters contained in this Final Judgment as may be requested.

      E.     The United States may share information or documents obtained

under Paragraph VII with the State of North Carolina subject to appropriate

confidentiality protections. The State of North Carolina shall keep all such

information or documents confidential.

      F.     No information or documents obtained by the means provided in

Paragraph VII shall be divulged by the United States or the State of North Carolina

to any Person other than an authorized representative of (1) the executive branch of

the United States or (2) the Office of the North Carolina Attorney General, except in

the course of legal proceedings to which the United States or the State of North

Carolina is a party (including grand jury proceedings), for the purpose of securing

compliance with this Final Judgment, or as otherwise required by law.

      G.     If at the time that Defendant furnishes information or documents to

the United States or the State of North Carolina, Defendant represents and



                                          13
identifies in writing the material in any such information or documents to which a

claim of protection may be asserted under Rule 26(c)(1)(G) of the Federal Rules of

Civil Procedure, and Defendant marks each pertinent page of such material,

“Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil

Procedure,” the United States and the State of North Carolina shall give Defendant

ten (10) calendar days’ notice prior to divulging such material in any legal

proceeding (other than a grand jury proceeding).

      H.     For the duration of this Final Judgment, Defendant must provide to

the United States and the State of North Carolina a copy of each contract and each

amendment to a contract that covers Healthcare Services in the Charlotte Area that

it negotiates with any Insurer within thirty (30) calendar days of execution of such

contract or amendment. Defendant must also notify the United States and the

State of North Carolina within thirty (30) calendar days of having reason to believe

that a Provider which Defendant controls has a contract with any Insurer with a

provision that prohibits, prevents, or penalizes any Steered Plans or Transparency.

                      VIII. RETENTION OF JURISDICTION

      The Court retains jurisdiction to enable any Party to this Final Judgment to

apply to the Court at any time for further orders and directions as may be necessary

or appropriate to carry out or construe this Final Judgment, to modify any of its

provisions, to enforce compliance, and to punish violations of its provisions.




                                          14
                   IX. ENFORCEMENT OF FINAL JUDGMENT

      A.     The United States retains and reserves all rights to enforce the

provisions of this Final Judgment, including the right to seek an order of contempt

from the Court. Defendant agrees that in any civil contempt action, any motion to

show cause, or any similar action brought by the United States regarding an alleged

violation of this Final Judgment, the United States may establish a violation of the

decree and the appropriateness of any remedy therefor by a preponderance of the

evidence, and Defendant waives any argument that a different standard of proof

should apply.

      B.     The Parties hereby agree that the Final Judgment should be

interpreted using ordinary tools of interpretation, except that the terms of the Final

Judgment should not be construed against either Party as the drafter. The parties

further agree that the purpose of the Final Judgment is to redress the competitive

harm alleged in the Complaint, and that the Court may enforce any provision of

this Final Judgment that is stated specifically and in reasonable detail, see Fed. R.

Civ. P. 65(d), whether or not such provision is clear and unambiguous on its face.

      C.     In any enforcement proceeding in which the Court finds that

Defendant has violated this Final Judgment, the United States may apply to the

Court for a one-time extension of this Final Judgment, together with such other

relief as may be appropriate. In connection with any successful effort by the United

States to enforce this Final Judgment against Defendant, whether litigated or

resolved prior to litigation, Defendant agrees to reimburse the United States for the



                                          15
fees and expenses of its attorneys, as well as any other costs including experts’ fees,

incurred in connection with that enforcement effort, including in the investigation

of the potential violation.

                      X. EXPIRATION OF FINAL JUDGMENT

      Unless the Court grants an extension, this Final Judgment shall expire ten

(10) years from the date of its entry, except that after five (5) years from the date of

its entry, this Final Judgment may be terminated upon notice by the United States

to the Court and Defendant that the continuation of the Final Judgment is no

longer necessary or in the public interest.

                    XI. PUBLIC INTEREST DETERMINATION

      Entry of this Final Judgment is in the public interest. The Parties have

complied with the requirements of the Antitrust Procedures and Penalties Act, 15

U.S.C. § 16, including making copies available to the public of this Final Judgment,

the Competitive Impact Statement, any comments thereon, and the United States’

responses to comments. Based upon the record before the Court, which includes the

Competitive Impact Statement and any comments and responses to comments filed

with the Court, entry of this Final Judgment is in the public interest.

                                 XII. CONCLUSION

      IT IS THEREFORE ORDERED THAT Plaintiff United States’ Unopposed

Motion for Entry of Final Judgment, (Doc. No. 98), is GRANTED.

                                                Signed: April 24, 2019




                                           16
                                      Exhibit A

Aetna

Section 2.8 of the Physician Hospital Organization Agreement between and among
Aetna Health of the Carolinas, Inc., Aetna Life Insurance Company, Aetna Health
Management, LLC, and Defendant states in part:

        “Company may not . . . steer Members away from Participating PHO
        Providers other than instances where services are not deemed to be clinically
        appropriate, subject to the terms of Section 4.1.3 of this Agreement.”

In addition, Section 2.11 of the above-referenced agreement states in part:

        “Company reserves the right to introduce in new Plans . . . and products
        during the term of this Agreement and will provide PHO with ninety (90)
        days written notice of such new Plans, Specialty Programs and products. . . .
        For purposes under (c) and (d) above, Company commits that Participating
        PHO Providers will be in-network Participating Providers in Company Plans
        and products as listed on the Product Participation Schedule. If Company
        introduces new products or benefit designs in PHO’s market that have the
        effect of placing Participating PHO Providers in a non-preferred position,
        PHO will have the option to terminate this Agreement in accordance with
        Section 6.3. Notwithstanding the foregoing, if Company introduces an Aexcel
        performance network in PHO Provider’s service area, all PHO Providers will
        be placed in the most preferred benefit level. As long as such Plans or
        products do not directly or indirectly steer Members away from a
        Participating PHO Provider to an alternative Participating Provider for the
        same service in the same level of care or same setting, the termination
        provision would not apply.”


Blue Cross and Blue Shield of North Carolina

The Benefit Plan Exhibit to the Network Participation Agreement between Blue
Cross and Blue Shield of North Carolina and Defendant (originally effective
January 1, 2014), as replaced by the Fifth Amendment, states in part:

        “After meeting and conferring, if parties cannot reach agreement, then,
        notwithstanding Section 5.1, this Agreement will be considered to be beyond
        the initial term, and you may terminate this Agreement upon not less than
        90 days’ prior Written Notice to us, pursuant to Section 5.2.”


                                          17
Cigna

Section II.G.5 of the Managed Care Alliance Agreement between Cigna HealthCare
of North Carolina, Inc. and Defendant states in part:

        “All MHR entities as defined in Schedule 1 will be represented in the most
        preferred benefit level for any and all CIGNA products for all services
        provided under this Agreement unless CIGNA obtains prior written consent
        from MHR to exclude any MHR entities from representation in the most
        preferred benefit level for any CIGNA product. . . . As a MHR Participating
        Provider, CIGNA will not steer business away from MHR Participating
        Providers.”


Medcost

Section 3.6 of the Participating Physician Hospital Organization agreement
between Medcost, LLC and Defendant states in part:

        “Plans shall not directly or indirectly steer patients away from MHR
        Participating Providers.”


UnitedHealthcare

Section 2 of the Hospital Participation Agreement between UnitedHealthcare of
North Carolina, Inc. and Defendant states in part:

        “As a Participating Provider, Plan shall not directly or indirectly steer
        business away from Hospital.”




                                            18
                                       Exhibit B

Cigna

Section II.G.5 of the Managed Care Alliance Agreement between Cigna HealthCare
of North Carolina, Inc. and Defendant states in part:

        “CIGNA may not exclude a MHR Participating Provider as a network
        provider for any product or Covered Service that MHR Participating Provider
        has the capability to provide except those carve-out services as outlined in
        Exhibit E attached hereto, unless CIGNA obtains prior written consent from
        MHR to exclude MHR Participating Provider as a network provider for such
        Covered Services.”


UnitedHealthcare

Section 2 of the Hospital Participation Agreement between UnitedHealthcare of
North Carolina, Inc. and Defendant states in part:

        “Plan may not exclude Hospital as a network provider for any Health Service
        that Hospital is qualified and has the capability to provide and for which
        Plan and Hospital have established a fee schedule or fixed rate, as applicable,
        unless mutually agreed to in writing by Plan and Hospital to exclude
        Hospital as a network provider for such Health Service.”

In addition, Section 3.6 of the above-referenced agreement states in part:

        “During the term of this Agreement, including any renewal terms, if Plan
        creates new or additional products, which product otherwise is or could be a
        Product Line as defined in this Agreement, Hospital shall be given the
        opportunity to participate with respect to such new Product Line.”




                                           19
